The claimant in this case filed his petition on the 20th day of October, 1879. He avers in his petition that he is the owner of the southeast quarter of the northeast quarter of section twenty-one in township twenty-eight, north of range three west of the 3d P. M., in Woodford county, Illinois, containing eighty acres. That said lands are situated in the bottoms of the Illinois river and are subject to an inundation from floods in the Illinois river. That during and including the months from May to October in each year said river is usually near low water mark and the land of claimant left dry so that crops of grain could be profitably raised. That in October of 1877, there was constructed in the Illinois river, by the authority of the State of Illinois, a dam which permanently raised the level of the water in the river about three feet. That the drains to his land, by the backing up of the water, had been rendered incapable of properly draining his land. There has been considerable proof taken tending to sustain the claim, and also proof tending to show that claimant had not sustained much, if any, damage. After a careful examination of all the evidence, we think it is reasonably clear that claimant has sustained some damage by the construction of this dam. The amount of such damages is not readily ascertained. The proof shows that the land is at an elevation of from about fourteen feet to nine feet above original low water mark. The report of a civil engineer appointed by a former Commission, reports that the larger proportion of this land had been in cultivation before the building of the dam. We think the evidence shows that but very little of this land could be cultivated since the construction of this dam, so that claimant has undoubtedly sustained considerable damage. Our conclusion is that claimant is entitled to an award of three hundred and fifty dollars ($350.)